 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
       ABDIRIZAQ EGE, ABDIRAHIM FARAH,                        Case No. 2:16-CV-1167-RSL
10     and ABDULKADIR HASSAN, and on behalf
11     of other members of the general public                 ORDER DENYING
       similarly situated,                                    PLAINTIFFS’ MOTION FOR
12                                                            RELIEF UNDER RULE 60(b)
                            Plaintiffs,
13
                       v.
14
       EXPRESS MESSENGER SYSTEMS, INC., a
15     Delaware corporation doing business as
16     ONTRAC; and DOES 1 through 100,
       inclusive,
17
                            Defendants.
18
19         This matter comes before the Court on plaintiffs’ motion for relief under Federal Rule of
20 Civil Procedure (“Rule”) 60(b). Dkt. #36. For the following reasons, plaintiffs’ motion is
21 DENIED.
22
                                           BACKGROUND
23
           Plaintiffs were commercial truck drivers for OnTrac, which operates a regional package
24
     delivery service. Dkt. #1-2 (Compl.) at ¶ 2. They brought various wage claims under
25
     Washington law. Each named plaintiff had entered into an Owner/Operator Agreement
26
     (“Agreement”) with Subcontracting Concepts CT LLC (“SCI”), a transportation logistics
27
     company, between October 2011 and May 2014. Each Agreement contained an arbitration
28
     ORDER DENYING PLAINTIFFS’ MOTION
     FOR RELIEF UNDER RULE 60(b) - 1
 1 provision. See Dkt. #23. OnTrac did not sign the Agreements, but argued that it was a third-
 2 party beneficiary to them, and that the arbitration provisions therefore applied to plaintiffs’ wage
 3 and employment claims in their action. On January 10, 2017, this Court granted OnTrac’s
 4 motion to dismiss and compel arbitration. Id. It concluded that OnTrac was a third-party
 5 beneficiary to the Agreements, that the Agreements were subject to the Federal Arbitration Act
 6 (“FAA”), and that the arbitration provision applied to the instant action. Id. at 4–10.
 7
            Plaintiffs timely appealed the Court’s dismissal on February 9, 2017. Dkt. #25. On
 8
     October 17, 2018, approximately four months after filing their opening brief with the Ninth
 9
     Circuit, plaintiffs moved to stay the appeal based on a then-pending case before the Supreme
10
     Court, New Prime Inc. v. Oliveira, No. 17-340. Dkt. #37 (Banerjee Decl.) at ¶ 2; see Ex. A, Dkt.
11
     #36-1; see also Pls.’ Opening Br., Ege v. Express Messenger Sys., Inc., No. 17-35123, 2017 WL
12
     2782383 (9th Cir. June 21, 2017). The Ninth Circuit denied the motion to stay and affirmed this
13
     Court’s dismissal of the action on December 7, 2018. Dkt. #28. New Prime was decided on
14
     January 15, 2019. New Prime Inc. v. Oliveira, 139 S. Ct. 532 (2019). Plaintiffs now seek
15
     reconsideration of the dismissal of their action in light of the Supreme Court’s decision in New
16
     Prime. Dkt. #36.
17
            In New Prime, Mr. Oliveira filed a class action lawsuit arguing that New Prime, an
18
     interstate trucking company, denied its independent contractor drivers lawful wages. New
19
     Prime, 139 S. Ct. at 536. The contracts between the drivers and New Prime mandated
20
     arbitration, but Mr. Oliveira argued that the FAA did not authorize the court to enter an order
21
     compelling it, because § 1 of the FAA states that “‘nothing herein’ may be used to compel
22
     arbitration in disputes involving the ‘contracts of employment’ of certain transportation
23
     workers.” Id. (citing 9 U.S.C. § 1). Mr. Oliveira argued that his agreement with New Prime to
24
     drive trucks qualified as a “contract[] of employment of … [a] worker[] engaged in … interstate
25
     commerce” and that the district court therefore lacked authority to compel arbitration. Id.
26
     (quoting 9 U.S.C. § 1). The Supreme Court held that, first, a “court should decide for itself
27
     whether § 1’s ‘contracts of employment’ exclusion applies before ordering arbitration.” Id. at
28
     ORDER DENYING PLAINTIFFS’ MOTION
     FOR RELIEF UNDER RULE 60(b) - 2
 1 537. In order “to invoke its statutory powers under §§ 3 and 4 to stay litigation and compel
 2 arbitration according to a contract’s terms, a court must first know whether the contract itself
 3 falls within or beyond the boundaries of §§ 1 and 2.” Id. Second, it held that “Congress used the
 4 term ‘contracts of employment’ in a broad sense to capture any contract for the performance of
 5 work by workers.” Id. at 541 (emphasis in original). This includes contracts with independent
 6 contractors. Id. Plaintiffs now argue that the dismissal of their case should be reconsidered.
 7
                                               DISCUSSION
 8
           A. The Law of the Case Doctrine
 9
10         The law of the case doctrine “requires courts to follow a decision of an appellate court on
11 a legal issue in all later proceedings in the same case.” United States v. Cade, 236 F.3d 463,
12 467–68 (9th Cir. 2000) (citation omitted). OnTrac argues that the Ninth Circuit’s decision on
13 appeal bars this litigation. Dkt. #38 at 6–7.
14         There is an exception to the law of the case doctrine “where intervening controlling
15 authority makes reconsideration appropriate.” United States v. Bad Marriage, 439 F.3d 534, 538
16 (9th Cir. 2006) (citing Minidoka Irrigation Dist. v. Dep’t of Interior, 406 F.3d 567, 573 (9th Cir.
17 2005)). Plaintiffs assert that this exception applies here, arguing that dismissal of their case
18 should be reconsidered following the Supreme Court’s decision in New Prime. The Ninth
19 Circuit did not expressly consider the merits of the § 1 exemption issue in its decision, though
20 OnTrac argues it decided “by necessary implication” that the outcome of New Prime would not
21 impact plaintiffs’ appeal when it summarily denied plaintiffs’ motion to stay. See Dkt. #38 at 6-
22 8; see also Snow-Erlin v. United States, 470 F.3d 804, 807 (9th Cir. 2006) (citing Milgard
23 Tempering, Inc. v. Selas Corp. of Am., 902 F.2d 703, 715 (9th Cir. 1990)); Dkt. #28 at 4.
24 Because the Ninth Circuit’s disposition leaves the reasoning underlying its denial of the motion
25 to stay ambiguous, the Court will consider the merits of plaintiffs’ Rule 60(b) motion.
26
           B. Entitlement to Relief under Rule 60(b)
27
28         Rule 60(b) provides,
     ORDER DENYING PLAINTIFFS’ MOTION
     FOR RELIEF UNDER RULE 60(b) - 3
 1          On motion and just terms, the court may relieve a party or its legal representative
            from a final judgment, order, or proceeding for the following reasons:
 2
                   (1) mistake, inadvertence, surprise, or excusable neglect;
 3
                   (2) newly discovered evidence that, with reasonable diligence, could not
 4
                   have been discovered in time to move for a new trial under Rule 59(b);
 5                 (3) fraud (whether previously called intrinsic or extrinsic),
 6                 misrepresentation, or misconduct by an opposing party;
 7                 (4) the judgment is void;
 8                 (5) the judgment has been satisfied, released, or discharged; it is based on
                   an earlier judgment that has been reversed or vacated; or applying it
 9                 prospectively is no longer equitable; or
10                 (6) any other reason that justifies relief.
11 Fed. R. Civ. P. 60(b).
12       The Rule “is meant to be remedial in nature and therefore must be liberally applied.”
13 United States v. Elmore, No. C05-810JLR, 2009 WL 10651377, at *3 (W.D. Wash. Apr. 29,
14 2009) (quoting Falk v. Allen, 739 F.2d 461, 463 (9th Cir. 1984)). “Motions under Rule 60 must
15 be brought ‘within a reasonable time.’” Patu v. Albert, No. C15-0721JLR, 2017 WL 2729862, at
16 *2 (W.D. Wash. June 26, 2017) (quoting Fed. R. Civ. P. 60(c)(1)).
17
            A Rule 60(b)(6) motion may be predicated on an intervening change in the law. Phelps v.
18
     Alameida, 569 F.3d 1120, 1132 (9th Cir. 2009). “The primary inquiry on any motion under Rule
19
     60(b)(6) is whether there are ‘extraordinary circumstances’ that warrant vacating the judgment.”
20
     United States v. Washington, 19 F. Supp. 3d 1317, 1373 (W.D. Wash. 2000) (quoting United
21
     States v. Washington, 98 F.3d 1159, 1163 (9th Cir. 1996)). “[T]he decision to grant Rule
22
     60(b)(6) relief is a case-by-case inquiry that requires the trial court to intensively balance
23
     numerous factors, including the competing policies of the finality of judgments and the incessant
24
     command of the court’s conscience that justice be done in light of all the facts.” Phelps, 569
25
     F.3d at 1133 (quoting Stokes v. Williams, 475 F.3d 732, 736 (6th Cir. 2007)).
26
27          In Phelps, the Ninth Circuit considered the two factors laid out by the Supreme Court in

28 Gonzalez v. Crosby, 545 U.S. 524 (2005), and the four factors laid out by the Eleventh Circuit
     ORDER DENYING PLAINTIFFS’ MOTION
     FOR RELIEF UNDER RULE 60(b) - 4
 1 in Ritter v. Smith, 811 F.2d 1398 (11th Cir. 1987), in determining whether there were
 2 extraordinary circumstances justifying relief under Rule 60(b). Phelps, 569 F.3d at 1135. It
 3 noted that those cases did not “impose a rigid or exhaustive checklist.” Id. Rather, the Rule
 4 “affords courts the discretion and power ‘to vacate judgments whenever such action is
 5 appropriate to accomplish justice.’” Id. (quoting Gonzalez, 545 U.S. at 542). But it “‘cautioned
 6 against the use of provisions of Rule 60(b) to circumvent the strong public interest in the
 7 timeliness and finality’ of judgments.” Id. (quoting Flores v. Arizona, 516 F.3d 1140, 1163 (9th
 8 Cir. 2008)).
 9
            In Gonzalez, the Supreme Court considered (1) whether the intervening change in law
10
     overruled an otherwise settled legal precedent, and (2) the petitioner’s diligence in pursuing
11
     review. Id. at 1136 (citing Gonzalez, 545 U.S. at 536, 537). Applying those factors to Phelps,
12
     the Ninth Circuit held, first, that the change in law “did not upset or overturn a settled legal
13
     principle.” Id. Rather, the law was “decidedly unsettled” at the time of the petition. Id.
14
     (emphasis in original). Second, it held that that Phelps had “demonstrated more diligence than
15
     [it] could ever reasonably demand from a habeas petitioner.” Id. Both factors weighed in favor
16
     of granting relief under Rule 60. Id. at 1136–37. Under Ritter, the Eleventh Circuit considered
17
     (1) whether granting the relief sought would “‘undo the past, executed effects of the judgment,’
18
     thereby disturbing the parties’ reliance interest in the finality of the case,” (2) the delay between
19
     the final judgment and the Rule 60(b)(6) motion, (3) the relationship between the original
20
     decision and the subsequent decision that represented a change in the law, and (4) principles of
21
     comity. Id. at 1137–40 (quoting Ritter, 811 F.2d at 1402). The Ninth Circuit in Phelps held that
22
     neither party had undergone any change in legal position due to the district court’s judgment,
23
     that Phelps filed his petition promptly within four months of his judgment becoming final, that
24
     the intervening change in law directly overruled the decision for which reconsideration was
25
     sought and resolved a conflict among courts, and that it did not need to be concerned about
26
     upsetting the principles of comity as Phelps had sought reconsideration not of a judgment on the
27
     merits of his habeas petition, but of an erroneous judgment that prevented the court from
28
     ORDER DENYING PLAINTIFFS’ MOTION
     FOR RELIEF UNDER RULE 60(b) - 5
 1 reaching the merits of that petition. Id. It concluded that Phelps’ motion “demonstrate[d] the
 2 extraordinary circumstances necessary to grant relief under Rule 60(b)(6).” Id. at 1140.
 3
            The Ninth Circuit recently provided district courts with additional guidance for applying
 4
     the six Phelps factors, particularly beyond the habeas corpus context. See Henson v. Fidelity
 5
     Nat’l Fin., Inc., No. 18-56071, 2019 WL 6042821, at *1 (9th Cir. Nov. 15, 2019). In concluding
 6
     that “many of the Phelps factors are relevant to the Rule 60(b)(6) analysis in the [non-habeas
 7
     context],” Henson “reemphasize[d] that courts must consider all of the relevant circumstances
 8
     surrounding the specific motion before the court to ensure that justice be done in light of all of
 9
     the facts.” Id. (citing Phelps, 569 F.3d at 1120). The Court is mindful of the additional guidance
10
     set forth in Henson and considers each Phelps factor in turn.
11
                   a. Change in the Law
12
13          “The first Phelps factor considers the nature of the intervening change in law.” Id. at *7
14 (citing Phelps, 569 F.3d at 1135-36). Plaintiffs argue that the law was not settled on whether the
15 Court or an arbitrator should decide the applicability of a § 1 exemption or whether independent
16 contractors fall under the § 1 exemption of the FAA. OnTrac does not dispute that the issue was
17 not settled. Dkt. #38 at 5 (“OnTrac responded that a stay was improper because Plaintiffs could
18 have argued, in this Court or on appeal, that the FAA exempted independent contractor
19 agreements, especially as the question remained unsettled in this Circuit.”); see also Oliveira v.
20 New Prime, Inc., 857 F.3d 7, 12–13, 18 (1st Cir. 2017). New Prime, therefore, “did not upset or
21 overturn a settled legal principle.” Phelps, 569 F.3d at 1136.
22          However, in Henson, the Ninth Circuit clarified that analysis of the first Phelps factor
23 may require more than a simple inquiry into whether the law at issue was settled. Henson, 2019
24 WL 6042821, at *7-9 (“[C]ourts considering this factor should not in rote fashion rely on the
25 conclusion from a different context that any particular type of change in the law favors or
26 disfavors relief.”). “[A] district court should weigh whether the specific nature of the change in
27
28
     ORDER DENYING PLAINTIFFS’ MOTION
     FOR RELIEF UNDER RULE 60(b) - 6
 1 the law in the case before it makes granting relief more or less justified under all of the
 2 circumstances.” Id.
 3
            While in Henson, “the court had to assess whether to grant relief in the context of an
 4
     unfavorable change in the law,” this case is more analogous to Phelps, as “the [C]ourt must
 5
     decide whether to reopen a case to grant the benefit of a favorable change of law.” Id. Still, the
 6
     Court finds certain change in law considerations discussed by Henson persuasive in this context.
 7
     First, rather than finding the “circumstances surrounding the change of law . . . extraordinary”
 8
     the Court considers New Prime “an otherwise routine Supreme Court decision resolving an open
 9
     circuit split.” Cf. id. at *9; see also, e.g., Alvarado v. Pacific Motor Trucking Co., No. EDCV
10
     14-0504-DOC(DTBx), 2014 WL 3888184, at *4-5 (C.D. Cal. Aug. 7, 2014), aff’d, 672 F.
11
     App’x 687 (9th Cir. 2016) (describing “split of authority” surrounding the applicability of the
12
     § 1 exemption to independent contractors); Oliveira, 857 F.3d at 12-13, 17-20 (identifying
13
     inconsistencies in the weight of authority on the § 1 exemption issue). Plaintiffs “should have
14
     known that the law might change” given the existing split of authority on the § 1 exemption
15
     issue. Cf. Henson, 2019 WL 6042821, at *8. They should not have been “blindsided by the
16
     change in law”—rather, they could have avoided the predicament they now face by raising the
17
     § 1 exemption issue before the Court when opposing OnTrac’s motion to dismiss. Id.
18
            Given the competing considerations described above, the Court finds the change in law
19
     factor neutral. While a favorable change to unsettled law may generally weigh in favor of
20
     granting plaintiffs’ requested relief, the circumstances surrounding the change in law here were
21
     not particularly extraordinary. Considering these circumstances, plaintiffs were not “blindsided”
22
     and should have raised the § 1 exemption before the Court in the first instance. Id.
23
24                 b. Plaintiffs’ Diligence in Pursuing Relief
25          “The second Phelps factor is the [plaintiffs’] exercise of diligence in pursuing [their]
26 claim for relief.” Id. at *9 (citing Phelps, 569 F.3d at 1135-36). Plaintiffs point out that they
27 filed their motion about a month after the Supreme Court decided New Prime. Dkt. #36. But, as
28
     ORDER DENYING PLAINTIFFS’ MOTION
     FOR RELIEF UNDER RULE 60(b) - 7
 1 described above, they failed to raise the § 1 exemption issue before this Court in opposing
 2 OnTrac’s motion to dismiss, despite the existing “split of authority” on the issue. See Dkt. #38
 3 at 9-11 (quoting Alvarado, 2014 WL 3888184, at *4). And plaintiffs did not cite New Prime in
 4 their Opening Brief before the Ninth Circuit, filed more than a month after the First Circuit’s
 5 decision in New Prime. Pls.’ Opening Br., Ege v. Express Messenger Sys., Inc., 2017 WL
 6 2782383 (9th Cir. Jun. 21, 2017); see also Oliveira, 857 F.3d at 7. New Prime petitioned for
 7 certiorari on September 6, 2017. Pet. for Writ. of Cert., New Prime Inc. v. Oliveira, No. 17-340,
 8 2017 WL 3948478 (U.S. Sept. 6, 2017). Yet in their Reply Brief filed before the Ninth Circuit a
 9 month later, plaintiffs still did not mention New Prime. Pls.’ Reply Br., Ege v. Express
10 Messenger Sys. Inc., No. 17-35123, 2017 WL 4586016 (9th Cir. Oct. 11, 2017). Certiorari was
11 granted on February 26, 2018. New Prime Inc. v. Oliveira, 138 S. Ct. 1164 (2018). Plaintiffs did
12 not file their motion to stay the appeal pending the Supreme Court’s decision in New Prime until
13 almost eight months later, on October 17, 2018. Banerjee Decl. at ¶ 2.
14
            Plaintiffs were not diligent. Lopez, 678 F.3d at 1136 (noting that the petitioner “had
15
     never pursued the theory that he now advances”). Far from “press[ing] all possible avenues of
16
     relief,” they ignored several of them. Phelps, 569 F.3d at 1137; cf. Henson, 2019 WL 6042821,
17
     at *10 (emphasis added) (noting that “[i]n Phelps, because the petitioner sought the benefit of a
18
     favorable change in the law, the fact that petitioner had been diligent in advancing the legal
19
     position that was ultimately adopted by that change in law was relevant to the equitable
20
     considerations implicated by a Rule 60(b)(6) motion”). Here, plaintiffs’ lack of diligence weighs
21
     against granting their requested relief under Rule 60(b). Cf. Gonzalez, 545 U.S. at 537 (“The
22
     change in the law … is all the less extraordinary in petitioner’s case, because of his lack of
23
     diligence in pursuing review of the … issue. At the time [the new case] was decided, petitioner
24
     had abandoned any attempt to seek review of the District Court’s decision on this … issue.”).
25
                   c. Reliance Interest in Finality of the Case
26
27          “The third factor . . . considered in Phelps is whether granting the Rule 60(b) motion for
28 relief from judgment would upset ‘the parties’ reliance in the finality of the case.’” Henson,
     ORDER DENYING PLAINTIFFS’ MOTION
     FOR RELIEF UNDER RULE 60(b) - 8
 1 2019 WL 6042821, at *10 (quoting Phelps, 569 F.3d at 1137). Here, the Court’s dismissal has
 2 not “caused one or more of the parties to change [its] legal position in reliance on that
 3 judgment.” Phelps, 569 F.3d at 1138. There is no indication that any “past effects of the
 4 judgment . . . would be disturbed if the case were reopened for consideration on the merits.”
 5 Henson, 2019 WL 6042821, at *10 (internal quotation marks omitted) (quoting Phelps, 569 F.3d
 6 at 1138). This weighs in favor of granting plaintiffs’ requested relief. Phelps, 569 F.3d at 1137.
 7
                   d. Delay Between the Judgment and the Rule 60(b) Motion
 8
            “The fourth Phelps factor examines the delay between the finality of the judgment and
 9
     the motion for Rule 60(b)(6) relief.” Henson, 2019 WL 6042821, at *11 (internal quotation
10
     marks omitted) (quoting Phelps, 569 F.3d at 1138; Ritter, 811 F.2d at 1402). “We consider the
11
     length of time between when the original judgment . . . became final after appeal, and the time at
12
     which a party filed its motion for Rule 60(b)(6) relief.” Id. (alterations omitted) (quoting Phelps,
13
     569 F.3d at 1138 n.21). Plaintiffs filed this motion approximately two months after the Ninth
14
     Circuit’s memorandum affirming this Court’s dismissal. Dkt. #36. In Ritter, a delay of nine
15
     months between the judgment becoming final and the Rule 60(b)(6) motion being filed was
16
     found to be “very brief.” Ritter, 811 F.2d at 1402. In this case, the delay factor weighs in favor
17
     of granting plaintiffs’ relief. See Lopez, 678 F.3d at 1131, 1136; Henson, 2019 WL 6042821, at
18
     *11.
19
20                 e. Relationship Between the Original Judgment and the Change in the Law
21          “The fifth Phelps factor looks to the closeness of the relationship between the decision
22 resulting in the original judgment and the subsequent decision that represents a change in the
23 law.” Henson, 2019 WL 6042821, at *12 (internal quotation marks and citations omitted). “[I]f
24 there is a close connection between the two cases, the court will be more likely to find the
25 circumstances sufficiently extraordinary to justify disturbing the finality of the original
26 judgment.” Id. (alterations omitted) (quoting Phelps, 569 F.3d at 1139; Ritter, 811 F.2d at 1402).
27
28
     ORDER DENYING PLAINTIFFS’ MOTION
     FOR RELIEF UNDER RULE 60(b) - 9
 1          Here, the connection between New Prime and plaintiffs’ action is not as straightforward
 2 as the cases in Phelps and Henson. See Lopez, 678 F.3d at 1137 (“[T]he connection between
 3 [the petitioner]’s current theory and the intervening change in law does not present the sort of
 4 identity that we addressed in Phelps.”); see also Henson, 2019 WL 6042821, at *12. Plaintiffs
 5 argued that OnTrac intentionally misclassified them as independent contractors instead of
 6 employees to avoid complying with various statutory provisions. They did not argue that they
 7 were entitled to the exemption under § 1 even though they were independent contractors. The
 8 Court therefore found that the Agreements were “contract[s] evidencing a transaction involving
 9 commerce” and were subject to the FAA. Dkt. #23 at 7 (quoting Chiron Corp. v. Ortho
10 Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000)). Under New Prime, independent
11 contractors are included in the ambit of “contracts of employment” under the exemption in § 1,
12 and the Court must first decide whether the exemption applies before ordering arbitration. New
13 Prime, 139 S. Ct. at 536–41. The intervening change in law in New Prime did not “directly
14 overrule[] the decision for which reconsideration [i]s sought.” Phelps, 569 F.3d at 1139; see
15 Lopez, 678 F.3d at 1137 (noting that the petitioner’s original claim “failed for an entirely
16 separate reason” from that at issue in the intervening case). This factor weighs against granting
17 plaintiffs’ requested relief.
18
                   f. Comity
19
            The Phelps comity factor is inapplicable here and thus does not inform the Court’s
20
     analysis. See Henson, 2019 WL 6042821, at *13 (quoting Phelps, 569 F.3d at 1139)
21
     (“[C]onsiderations of comity ‘between the independently sovereign state and federal judiciaries’
22
     that we discussed in Phelps do not apply here at all, because this case does not involve a federal
23
     habeas petition that challenges a state conviction.”).
24
25                 g. Additional Considerations
26          In Henson, the Ninth Circuit reiterated that the Phelps factors were “not meant to ‘impose
27 rigid or exhaustive checklist,’” and advised district courts “applying [the Phelps factors] in an
28
     ORDER DENYING PLAINTIFFS’ MOTION
     FOR RELIEF UNDER RULE 60(b) - 10
 1 entirely new context . . . [to] assess how that different context might alter the calculus of the
 2 factors’ application, and whether those factors adequately capture all of the relevant
 3 circumstances.” Henson, 2019 WL 6042821, at *6-7 (quoting Phelps, 569 F.3d at 1133, 1135).
 4 The Ninth Circuit accordingly analyzed several “additional considerations” arising from the
 5 specific facts of Henson. Id. at *13-14. Two of these additional considerations warrant attention
 6 here as well.
 7
            In Henson, the Ninth Circuit raised “the importance of heeding the intent of the rulings of
 8
     federal appellate courts.” Id. at *13. Contrary to facts of Henson, the Ninth Circuit presumably
 9
     contemplated New Prime when plaintiffs’ raised the applicability of the pending Supreme Court
10
     decision in their motion to stay their appeal. Dkt. #28 at 4; cf. Henson, 2019 WL 6042821, at
11
     *13. Although the Ninth Circuit summarily denied plaintiffs’ motion to stay, its decision implies
12
     that it determined New Prime would not impact plaintiffs’ appeal when plaintiffs never raised
13
     the § 1 exemption issue before this Court. Cf. Henson, 2019 WL 6042821, at *13 (finding it
14
     unlikely that the Ninth Circuit would intend practical effect of its earlier decision in light of the
15
     subsequent Supreme Court decision raised in petitioner’s Rule 60(b)(6) motion). This
16
     consideration therefore weighs against granting plaintiffs’ requested relief.
17
            The Court also considers “how best to stay true to the Supreme Court’s ruling” in New
18
     Prime. Id. Although New Prime instructs courts to consider whether the FAA’s § 1 exemption
19
     applies prior to ordering arbitration, nothing in the Supreme Court’s reasoning suggests this
20
     Court should vacate its dismissal to decide the § 1 exemption issue when plaintiffs failed to raise
21
     it before the Court despite a known split of authority on the issue. New Prime, 139 S.Ct. at 532.
22
     In these circumstances, the Court is not persuaded that denying plaintiffs their requested relief
23
     would directly contravene the Supreme Court’s decision in New Prime. Cf. Henson, 2019 WL
24
     6042821, at *13.
25
26
27
28
     ORDER DENYING PLAINTIFFS’ MOTION
     FOR RELIEF UNDER RULE 60(b) - 11
 1                                             CONCLUSION
 2
            “Ultimately, in evaluating the motion, the district court’s overriding concern should be
 3
     ‘the incessant command of the court’s conscience that justice be done in light of all the facts.’”
 4
     Phelps, 569 F.3d at 1124 (quoting Stokes, 475 F.3d at 736). The law was unsettled at the time of
 5
     the Court’s dismissal, the delay between the final judgment in this matter and the instant motion
 6
     was minimal, and reconsideration would not undermine any reliance by the parties on the
 7
     finality of the case. Although these considerations weigh in favor of granting relief, at nearly
 8
     every stage of this case plaintiffs failed to set a “sterling example of diligence” in pursuing their
 9
     requested relief. Cf. Id. at 1136-37. Further, and in part due to plaintiffs’ lack of diligence, New
10
     Prime does not have a “direct relationship” with this Court’s dismissal, because plaintiffs failed
11
     to advance the § 1 exemption argument before it. Id. at 1139. In denying plaintiffs’ requested
12
     relief, the Court would not frustrate the intentions of the Ninth Circuit or directly contravene the
13
     Supreme Court’s reasoning in New Prime. See Henson, 2019 WL 6042821, at *13.
14
            The Court, having weighed all relevant considerations, finds plaintiffs have not
15
     demonstrated the “extraordinary circumstances necessary to grant relief under Rule 60(b)(6).”
16
     Phelps, 569 F.3d at 1140; see also Henson, 2019 WL 6042821, at *14-15. Accordingly,
17
     plaintiffs’ Motion for Relief Under Rule 60(b) (Dkt. #36) is DENIED.
18
19
20          DATED this 9th day of December, 2019.
21
22                                                      A
                                                        Robert S. Lasnik
23
                                                        United States District Judge
24
25
26
27
28
     ORDER DENYING PLAINTIFFS’ MOTION
     FOR RELIEF UNDER RULE 60(b) - 12
